Candyce I. Smith-Sklar
Law Office of Sklar Smith-Sklar
1901 N. Olden Avenue, Suite 22
Ewing, NJ 08618
(609) 882-9800 Fax: (609) 538-1399
Attorney for Debtor



                            IN THE UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEW JERSEY

In the Matter of:                                   :       Case No.18-17544-MBK
                                                    :       Chapter 13
Rosa and Porfirio Davila, Jr.,                      :
                                                    :       Hearing Date: 1/13/2021; 9:00am
                                                    :
Debtor(s)                                           :       NOTICE OF MOTION TO
                                                    :       APPROVE FINANCING WITH LIBERTY
                                                            HOME MORTGAGE CORPORATION FOR
                                                            THE PURCHASE OF PROPERTY

RESPONSES OR OBJECTIONS TO THIS MOTION SHOULD
BE FILED AT LEAST SEVEN (7) DAYS IN ADVANCE OF HEARING DATE

TO:    U.S. Trustee                               Rosa and Porfirio Davila, Jr.,
       One Newark Place                           21 Eggerts Crossing Road
       Suite 2100                                 Lawrence Township, NJ 08648
       Newark, NJ 07102

       Albert Russo
       Standing Chapter 13 Trustee                Liberty Home Mortgage Corporation
       One AAA Drive Suite 101                    4401 Rockside Road, Suite 310
       Robbinsville, NJ 08691                     Independence, Ohio 44131



PLEASE TAKE NOTICE THAT THE UNDERSIGNED WILL APPLY TO:


Honorable:     Chief Judge Michael B. Kaplan, U.S.B.J.
Date:          January 13, 2021; 9:00am
Place:         United States Courthouse, Clarkson S. Fisher, Federal Bldg.
               402 East State Street, Ct. rm 8
               Trenton, NJ 08608


RELIEF SOUGHT:        For an Order:
                      (1) Allowing Debtor to enter into financing with Liberty Home Mortgage Corp. for
                      purchase of property located at 178 Nebraska Ave., Trenton, NJ
                      (2) Holding that any escrow advances, corporate advances and all costs and attorney
                      fees will be capitalized and added to the principal balance.
                      (3) Holding that the Debtor’s counsel shall be paid subject to the filing and allowance of
                      supplemental fees.
                      (4) The debtor will not receive any proceeds from this home loan financing.
GROUNDS:         The grounds of the within motion are as set forth more fully in the Certification
                 of the Debtor(s), annexed herein, and served filed together herewith.

BRIEF:           Pursuant to D.N.J. L.B.R. 9013-2, the undersigned certifies that no novel issues
                 Of law or fact are presented on this motion to necessitate the filing of a brief on
                 this application.



Dated: December 10, 2020                       By: _/s/ Candyce I. Smith-Sklar
                                                      Candyce I. Smith-Sklar, Esq.
                                                      Attorney for Debtor(s),Rosa and Porfirio
                                                      Davila, Jr.,
2.
